Daniels, J.,
dissenting.
The intent of the purchaser of the tobacco to defraud the plaintiffs in obtaining it was a material fact to be proved, before a recovery of the property could be secured by them. Evidence of like false representations made by the purchaser to other persons at or near the time of the purchase from the plaintiffs, to induce sales from them to him, was material and admissible as proof of that fraudulent intent. And béing evidence as to a material fact within the issue, the plaintiffs were entitled to ask the purchaser who was sworn and examined as a witness for the defendant on the trial, whether he had made such statements. He was so interrogated, and in each instance denied the making of the statement including such alleged false representations. To contradict him, and in that *5manner impeach him as a witness, the plaintiffs afterwards proposed to prove his denials to be untrue ; and that they were not permitted to do.
The rule of evidence which permits the party against whom a witness may be sworn and examined, to interrogate him concerning statements he may have made as to a material fact in issue, and upon his denying the statements allowing proof by way of impeachment, is not denied. But it was held at the trial not to extend so .far as to include proof of facts admissible as part of the plaintiff’s case. The rule, however, has been subjected to no such qualification. All that has been required is that the inquiry as to statements made shall relate to a material fact in controversy, and when it does, there, the right to impeach the witness, by proof of the statement denied by him, is allowed. And when so given it is not to add to or mate out the plaintiff’s case, but only to impeach the witness denying the making of the statements; and that the plaintiffs failed to give the same evidence to promote or sustain their case, does not on principle seem to be any obstacle preventing them from using it after the witness has been called against them by way of discrediting his statements. The proof was admissible for a two-fold object. As to the first, the plaintiffs had lost their right to introduce it. But as to the second, which only arose after Moeller had been cross-examined, their right was unimpaired, and that was to impeach him in this manner as a witness. They might very well rest on their own evidence in presenting their case. But after he was examined a new feature was presented, and that was the effect his testimony was to have with the juiy, and that the law permitted them to avoid by proving his contradictory statements, to establish that his denials were untrue, and his evidence unworthy of rebanee. For these reasons it is concluded that the judgment ought to be reversed and a new trial directed.
Judgment affirmed, with costs.